SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d–1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d–2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 11)* Build-A-Bear Workshop, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) December 31, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ☐ Rule 13d-1(b) ☐ Rule 13d-1(c) ☒ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 120 SCHEDULE 13G Page 1 of 6 (1) Names of reporting persons Maxine Clark I.R.S. identification Nos. of above persons (entities only) (2) Check the appropriate box if a member of a group (a) ☐ (see instructions) (b) ☐ (3) SEC use only (4) Citizenship or place of organization United States of America Number of shares beneficially owned by each reporting person with: (5) Sole voting power (6) Shared voting power (7) Sole dispositive power (8) Shared dispositive power (9) Aggregate amount beneficially owned by each reportingperson (10) Check if the aggregate amount in Row (9) excludes certain shares (see instructions) ☐ (11) Percent of class represented by amount in Row 9 1.1% (12) Type of reporting person (see instructions) IN CUSIP No. 120 13G Page 2 of 6 (1) Names of reporting persons Smart Stuff, Inc. I.R.S. identification Nos. of above persons (entities only) 43-1752220 (2) Check the appropriate box if a member of a group (a) ☐ (see instructions) (b) ☐ (3) SEC use only (4) Citizenship or place of organization Missouri Number of shares beneficially owned by each reporting person with: (5) Sole voting power (6) Shared voting power None (7) Sole dispositive power (8) Shared dispositive power None (9) Aggregate amount beneficially owned by each reporting person (10) Check if the aggregate amount in Row (9) excludes certain shares (see instructions) ☐ (11) Percent of class represented by amount in Row 9 0.9% (12) Type of reporting person (see instructions) CO CUSIP No. 120 13G Page 3 of 6 Item 1. (a)Name of issuer: Build-A-Bear Workshop, Inc. (b)Address of issuer’s principal executive offices: 1954 Innerbelt Business Center Drive St. Louis, Missouri 63114 Item 2 . (a)Name of person filing: Maxine Clark Smart Stuff, Inc. Maxine Clark and Smart Stuff, Inc. (the “Reporting Persons”) have entered into a Joint Filing Agreement, a copy of which is filed with this Amendment No. 11 to Schedule 13G as Exhibit A (which is incorporated herein by reference), pursuant to which the Reporting Persons have agreed to file this Schedule 13G Amendment No. 11 jointly in accordance with the provisions of Rule 13d-1(k) of the Securities Exchange Act of 1934, as amended. (b)Address of principal business office or, if none, residence: Maxine Clark 1954 Innerbelt Business Center Drive St. Louis, Missouri 63114 Smart Stuff, Inc. 1954 Innerbelt Business Center Drive St. Louis, Missouri 63114 (c)Citizenship: Maxine Clark United States of America Smart Stuff, Inc. Missouri CUSIP No. 120 13G Page 4 of 6 (d)Title of class of securities: Common Stock of Build-A-Bear Workshop, Inc. (e)CUSIP No.: Item 3.
